Title: Thomas Jefferson to James Gibbon, 6 January 1816
From: Jefferson, Thomas
To: Gibbon, James


          
            Sir
             Monticello Jan. 6. 16.
          
          The stage calling at our door three days ago I sent by it a part of the South American loaf of sugar to be deposited in your office. the merchants having often occasion to call there will have opportunities of seeing it, which I presume was the object in sending it to me. but neither price, place, nor person have been mentioned, it is but a blind indication.
          I salute you with esteem and respect.
          Th: Jefferson
        